(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso1.)
Pob cuanto, al acusado-apelante se le imputó el delito de infrac-ción al artículo 7 de la Ley núm. 14 de julio 8 de 1936, enmendado por la Ley núm. 95 de mayo 12, 1937, consistente en que ilegal y voluntariamente tenía en su posesión y dominio, sin declararlo por -escrito al Jefe de la Policía ele San Juan, que es el distrito donde reside el acusado, un revólver;
Pob Cuanto, el único error que se imputa a la corte sentenciadora es el de haber apreciado erróneamente la evidencia, la cual, a juicio del apelante, es insuficiente para sostener la acusación.
Pob cuanto, examinada la prueba de cargo, a la que dió crédito la corte inferior, encontramos que es ampliamente suficiente para justificar la sentencia recurrida •
Pob tanto, se declara sin lugar el recurso y se confirma la sen-tencia apelada.